                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-16989-aih
Richard John Garza, Jr.                                                                                    Chapter 13
Emily Ann Garza
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: ejone                        Page 1 of 1                          Date Rcvd: Dec 03, 2018
                                      Form ID: 309I                      Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2018.
db/db          +Richard John Garza, Jr.,    Emily Ann Garza,   2028 E 37th Street,    Lorain, OH 44055-2703
25757380       +Amerifinancial Solutions,    P.O. Box 65018,   Baltimore, MD 21264-5018
25757381       +Attorney James Foos Jr.,    P.O. Box 16444,   Rocky River, OH 44116-0444
25757386       +Dovin Funeral Home,   2701 Eylria Ave,    Lorain, OH 44055-1391
25757387       +Fed Loan,   P.O. Box 69184,    Harrisburg, PA 17106-9184
25757388       +Fed Loan Servicing,   P.O. Box 530210,    Atlanta, GA 30353-0210
25757390       +Lorain Municipal Court,   200 West Erie Avenue,     Lorain, OH 44052-1606
25757392       +Penn Foster School,   925 Oak Street,    Scranton, PA 18515-0901
25757393       +Physicians Link Center,   2620 Ridgewood Road, #300,     Akron, OH 44313-3527
25757394       +U S Bank Home Mortgage,   4801 Frederica Street,    Owensboro, KY 42301-7441
25757395       +USCB Corporation,   761 Scranton Carbondale Hwy, #6,     Eynon, PA 18403-1021

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: docket@ohbksource.com Dec 03 2018 22:58:03        William J. Balena,
                 30400 Detroit Road,    Suite 106,    Westlake, OH 44145
tr             +E-mail/Text: number@trust13.com Dec 03 2018 22:59:24        Lauren A. Helbling,
                 200 Public Square Suite 3860,     Cleveland, OH 44114-2322
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Dec 03 2018 22:58:34        Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,    Cleveland, OH 44114-1234
25769094        EDI: GMACFS.COM Dec 04 2018 03:29:00       Ally Bank,   PO Box 130424,    Roseville, MN 55113-0004
25757379       +EDI: GMACFS.COM Dec 04 2018 03:29:00       Ally Financial Inc,    P.O. Box 380901,
                 Bloomington, MN 55438-0901
25757382       +E-mail/Text: diane.ulichney@smilebrands.com Dec 03 2018 22:59:23        Bright Now Dental,
                 4785 N Leavitt Road,    Lorain, OH 44053-2136
25757383       +EDI: CAPITALONE.COM Dec 04 2018 03:30:00       Capital One,    P.O. Box 6492,
                 Carol Stream, IL 60197-6492
25757384       +EDI: RMSC.COM Dec 04 2018 03:30:00       Care Credit/ Synchrony Bank,    P.O. Box 965036,
                 Orlando, FL 32896-5036
25757385       +EDI: RCSFNBMARIN.COM Dec 04 2018 03:29:00       Credit One,    P.O. Box 98872,
                 Las Vegas, NV 89193-8872
25757389       +EDI: CBSKOHLS.COM Dec 04 2018 03:29:00       Kohls,   N56 W17000 Ridgewood Dr,
                 Menomonee Falls, WI 53051-7096
25757391       +EDI: AGFINANCE.COM Dec 04 2018 03:29:00       One Main Finance,    2279 Cooper Foster Park Rd,
                 Unit A,   Amherst , OH 44001-1267
25758500       +EDI: PRA.COM Dec 04 2018 03:29:00       PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
25757396        EDI: RMSC.COM Dec 04 2018 03:30:00       Walmart,   P.O. Box 965024,    El Paso, TX 79998
                                                                                                TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2018 at the address(es) listed below:
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              William J. Balena   on behalf of Debtor Richard John Garza, Jr. docket@ohbksource.com,
               debra@ohbksource.com
              William J. Balena   on behalf of Debtor Emily Ann Garza docket@ohbksource.com,
               debra@ohbksource.com
                                                                                             TOTAL: 3


         18-16989-aih           Doc 13       FILED 12/05/18            ENTERED 12/06/18 00:20:46                    Page 1 of 3
Information to identify the case:
Debtor 1                 Richard John Garza Jr.                                                 Social Security number or ITIN    xxx−xx−2700

                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Emily Ann Garza                                                        Social Security number or ITIN    xxx−xx−3026
(Spouse, if filing)
                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court         Northern District of Ohio
                                                                                                Date case filed for chapter 13 11/20/18
Case number:          18−16989−aih



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Richard John Garza Jr.                                       Emily Ann Garza

2. All other names used in the
   last 8 years
                                               2028 E 37th Street                                           2028 E 37th Street
3. Address                                     Lorain, OH 44055                                             Lorain, OH 44055
                                               William J. Balena                                            Contact phone (440) 365−2000
4. Debtor's  attorney
   Name and address
                                               30400 Detroit Road
                                               Suite 106
                                                                                                            Email: docket@ohbksource.com

                                               Westlake, OH 44145

5. Bankruptcy trustee                          Lauren A. Helbling                                           Contact phone (216) 621−4268
     Name and address                          200 Public Square Suite 3860
                                               Cleveland, OH 44114−2321

6. Bankruptcy clerk's office                                                                                Hours open 9:00 AM − 4:00 PM
     Documents in this case may be filed       United States Bankruptcy Court                               Contact phone 216−615−4300
     at this address.                          Howard M. Metzenbaum U.S. Courthouse                         Date: 12/3/18
     You may inspect all records filed in      201 Superior Avenue
     this case at this office or online at     Cleveland, OH 44114−1235
      www.pacer.gov
     www.ohnb.uscourts.gov
                                                                                                                  For more information, see page 2




Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1




      18-16989-aih                    Doc 13         FILED 12/05/18               ENTERED 12/06/18 00:20:46                         Page 2 of 3
Debtor Richard John Garza Jr. and Emily Ann Garza                                                                                   Case number 18−16989−aih

7. Meeting of creditors
    Debtors must attend the meeting to     January 9, 2019 at 11:00 AM                                        Location:
    be questioned under oath. In a joint                                                                     341 Meeting, H.M.M. US Courthouse, 201
    case, both spouses must attend.                                                                          Superior Ave, 6th Floor, Cleveland, OH 44114
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.

                                                    *** Valid photo identification required ***
                                                *** Proof of Social Security Number required ***
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/11/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/29/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 5/20/19
                                           claim:
                                                                                                                    Filing deadline: 7 days before the
                                           Deadline to File an Objection to Confirmation:                           confirmation hearing date.



                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           2/21/19 at 01:00 PM, Location: H.M. Metzenbaum Courthouse, 201 Superior Avenue, Courtroom #1A,
                                           Cleveland, OH 44114
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2




      18-16989-aih              Doc 13          FILED 12/05/18                  ENTERED 12/06/18 00:20:46                                Page 3 of 3
